NOT PRECEDENTIAL

                  UNITED STATES COURT OF APPEALS
                       FOR THE THIRD CIRCUIT

                               _____________

                                No. 10-3285
                               _____________

                            NICHOLAS DINIZO

                                      v.

                  THE TOWNSHIP OF SCOTCH PLAINS;
                        THOMAS E. ATKONS

                        The Township of Scotch Plains,
                                           Appellant
                             _____________

               On Appeal from the United States District Court
                         for the District of New Jersey
                       District Court No. 2-07-cv-05327
               District Judge: The Honorable Peter G. Sheridan

              Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                              March 24, 2011

        Before: FUENTES, SMITH, and GREENBERG, Circuit Judges

                            (Filed: April 1, 2011)

                          _____________________

                                 OPINION
                          _____________________

SMITH, Circuit Judge.

                                      1
       Nicholas Dinizo is an employee of the Township of Scotch Plains, New Jersey.

He sued the Township and his supervisor for employment discrimination. The complaint

asserted four claims, including a claim for retaliation under New Jersey’s Law Against

Discrimination (LAD), N.J. Stat. Ann. § 10:5–1 et seq. The case proceeded to trial,

where Dinizo prevailed on the retaliation claim but lost on the others. The jury awarded

him $1,500 in damages. Pursuant to the LAD’s fee-shifting provision, N.J. Stat. Ann. §

10:5–27.1, the District Court awarded Dinizo’s counsel roughly $141,900 in attorney’s

fees. To arrive at this figure, the Court determined the lodestar amount for the entire

case, i.e., the number of hours counsel reasonably expended multiplied by a reasonable

hourly rate. See Lanni v. New Jersey, 259 F.3d 146, 149 (3d Cir. 2001). It then reduced

that figure by 55% to account for Dinizo’s limited success.

       The Township challenges the fee award as excessive. We review for an abuse of

discretion. Lanni, 259 F.3d at 148; Rendine v. Pantzer, 661 A.2d 1202, 1217 (N.J. 1995).

Under the LAD, a prevailing plaintiff “may be awarded a reasonable attorney’s fee.” N.J.

Stat. Ann. § 10:5–27.1.     “Reasonable” does not mean “proportionate”: that Dinizo

obtained a modest award of damages does not mean that the attorney’s fee award must be

commensurately modest. Szczepanski v. Newcomb Med. Ctr., Inc., 661 A.2d 1232, 1243

(N.J. 1995); accord Washington v. Phila. Cnty. Court of Common Pleas, 89 F.3d 1031,

1041–42 (3d Cir. 1996) (holding that “a court may not diminish counsel fees in a section

1983 action to maintain some ratio between the fees and the damages awarded”). A

reasonable fee, instead, is one “that is sufficient to induce a capable attorney to undertake

the representation of a meritorious civil rights case.” Perdue v. Kenny A. ex rel. Winn,
                                             2
130 S. Ct. 1662, 1672 (2010) (applying 42 U.S.C. § 1988); accord New Jerseyans for

Death Penalty Moratorium v. N.J. Dep’t of Corr., 883 A.2d 329, 338 (N.J. 2005)

(discussing the LAD’s fee-shifting provision).

      In determining a fee award, a court should begin with the lodestar amount, and

then proceed to take into account other relevant factors, including the degree of overall

success achieved. Rendine, 661 A.2d at 1226–27; Szczepanski, 661 A.2d at 1239. We

have carefully reviewed the record, and, although the District Court’s fee award may be

at the high end of what is permissible, we cannot say that the Court abused its discretion

in awarding Dinizo’s counsel 45% of the lodestar amount. Accordingly, we will affirm.




                                            3